617 So. 2d 474 (1993)
Lee Frank ADAMS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 92-0358.
District Court of Appeal of Florida, Fourth District.
May 12, 1993.
Richard L. Jorandby, Public Defender, and Mallorye Cunningham-Curtis, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joseph A. Tringali, Asst. Atty. Gen., West Palm Beach, for appellee.
LETTS, Judge.
The defendant raises the issue that the trial court erred in holding that it was mandatory, under section 775.084(4)(b), Florida Statutes (1991), to sentence the defendant to a life sentence for a first degree felony.
Under Burdick v. State, 594 So. 2d 267 (Fla. 1992), sentencing, under the habitual felony offender and habitual violent felony statutes, is permissive, not mandatory. Thus, the trial court has the discretion to impose any sentence up to life imprisonment for a first degree felony. If the trial court decides that such a sentence is not necessary, it does not have to impose such a severe sentence. Williams v. State, 596 So. 2d 791 (Fla. 4th DCA 1992).
The state concedes that the trial court felt it had no choice other than to enhance the defendant's sentence, under section 775.084(4)(b).
We find no error in the other points on appeal.
REVERSED AND REMANDED FOR RESENTENCING.
STONE and POLEN, JJ., concur.